DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/20212 has been entered.
Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive. 
Applicant argues: support for the amendments to claim 52 can be found in Fig.11 of the present application, which shows the tip of device 2000 adjacent to the labrum (i.e. not in the central compartment), and Fig. 12 of the present application shows the femoral head has been moved away from the acetabular cup without requiring device 2000 to enter the central compartment to move the femoral head away from the acetabular cup.
Response: the office respectfully disagrees with the Applicant that the present application supports that the tip of device 2000 does not enter the central compartment for the following reasons:
According to the present application, and specifically ¶50 of the application publication, it has been stated that “The labrum L divides the hip joint into two compartments within the joint capsule: a central ”, and as shown in the annotated Fig.11 of the present application below, the distal tip 2005 of device 2000, defining the claimed element, is introduced beyond the labrum from the peripheral compartment, and therefore, a PHOSITA considering the entirety of the present application would understand that the distal tip “element” is in the central compartment.
Moreover, ¶99 of the present application publication states that “In either case, once the distal tip 2005 of the device 2000 is disposed in the central compartment, a fluid 2010 (e.g., a liquid such as saline or water, a gas such as air, etc.) is advanced (e.g., flushed in the case of a fluid, injected in the case of a gas, etc.) under pressure into the central compartment so as to break suction seal normally established by the labrum.” Emphasis added. Accordingly, a PHOSITA considering the entirety of the present application would understand that the distal tip “element” enters the central compartment.

    PNG
    media_image1.png
    849
    695
    media_image1.png
    Greyscale

In view of the preceding explanation, the office is of the position that amendments to claim 52, which now requires “… to move the bone head away from the bone socket by a distance large enough to receive a surgical tool without requiring the element to enter the central compartment” is not supported by the original disclosure, and invokes a rejection under 35 USC 112(a), for introducing new matter. For the sake of examination, the office will interpret claim 52 

    PNG
    media_image2.png
    780
    976
    media_image2.png
    Greyscale

Applicant argues: In Boudreault, the fluid is used to help introducer 4010 pass under the labrum, without moving the femoral head away from the acetabular cup, and the fluid in 
Response: the office respectfully disagrees and is of the position that this argument contradicts with that relied on the teachings of O’Neill, presented in the prior arguments, which stated that “injecting fluid into the joint to break the seal results in 0.27 mm of displacement of the femoral head from the acetabular cup”.  Assuming that in Boudreault the pressurized fluid breaks the labrum seal but not move the femoral head from the acetabular cup, as argued by the Applicant but not supported by Boudreault, then why Boudreault does not skip the step of pressurizing fluid into the joint, since the tip of the introducer 4010 is capable of passing under the labrum and therefore may be capable of allowing the distraction device 4012/4014 to be advanced into the central compartment through introducer 4010, without breaking the labrum seal, unless a displacement between the femoral head and the acetabular cup is required by breaking the labrum seal. The office respectfully asserts that a PHOSITA considering the entirety of Boudreault would understand that the step of breaking the labrum seal by the pressurized pressure is sufficient to space the femoral head from the acetabular cup a distance sufficient to receive a tool, i.e. distraction device 4012/4014, when giving the claim its broadest reasonable interpretation in consistent with the specification.
Applicant argues: in Boudreault, the step of injecting fluid into the joint to help break the labral seal is optional. The fluid is not being injected into the central compartment to move the femoral head away from the acetabular cup.
Response: the office is of the position that Applicant did not provide support for the argument directed to that in Boudreault, the step of injecting fluid into the joint to help break the labral seal is optional, and therefore respectfully asserts that such step is not optional in view of The saline 4004 injected into the joint space may also include a surfactant to help ease entry of the fluid into the central compartment in order to break the vacuum seal.” Emphasis added. Which to be understood that the vacuum seal is broke by the injection of the fluid into the central compartment, which results in the 0.27 mm displacement of the femoral head from the acetabular cup, as explained above.
In view of the preceding explanation, at least claim 52 is asserted to be anticipated by the reference of Boudreault, when giving the claim its broadest reasonable interpretation in consistent with the specification. Accordingly, the rejection is hereby maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52, 57 – 64 and 69 – 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In claim 52, the recitation of “… to move the bone head away from the bone socket by a distance large enough to receive a surgical tool without requiring the element to enter the central compartment to move the bone head away from the bone socket” is found to have no support in the originally filed disclosure, wherein [Fig.11 of the present application] explicitly shows that the distal tip (2005) defining the claimed element, passes from the peripheral compartment and into the central compartment beyond the labrum by a distance. Furthermore, ¶99 of the present application publication states that “In either case, once the distal tip 2005 of the device 2000 is disposed in the central compartment, a fluid 2010 (e.g., a liquid such as saline or water, a gas such as air, etc.) is advanced (e.g., flushed in the case of a fluid, injected in the case of a gas, etc.) under pressure into the central compartment so as to break suction seal normally established by the labrum.” Emphasis added. Accordingly, a PHOSITA considering the entirety of the present application would understand that the distal tip “element” enters the central compartment. Applicant is requested to provide explicit support from the original disclosure for such limitation or amend the claim omitting newly introduced limitation in order to overcome this rejection.
For the sake of examination, introduction of a distal tip of a device from the peripheral compartment beyond the labrum a distance, will be interpreted as referring to the distal tip of the device not entered into the central compartment, in consistent with Applicant’s argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).    
Claim(s) 52, 57 – 61, 70 – 72 and 76 – 78 is/are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Boudreault et al. (US Pub. 2009/0312807 A1).
Claims 52 and 76 – 78, Boudreault discloses a method for creating a space within an articulating joint surrounded by a capsule [Figs.9, Hip joint and capsule “C”], wherein the articulating joint comprises a central compartment in which a bone head having a convex articulating surface is rotatably received within a bone socket having a concave articulating surface [Fig.1, “CC”, wherein a convex femoral head is received within an acetabulum, para.99], and a peripheral compartment [“PC”] outside the central compartment being separated from the 
Inserting an elongated hollow structure, being one of cannulated needle or catheter, through the capsule of the articulating joint and into the peripheral compartment of the articulating joint [paras.108-109, wherein catheter 4010 alone or in combination with 4006 is inserted through capsule and into the peripheral compartment, Fig.9F];
Introducing pressurized fluid through the elongated hollow structure and into the peripheral compartment of the articulating joint so as to pressurize the peripheral compartment [para.109, wherein fluid 4004 is injected into the joint space to help ease entry of fluid into the central compartment and break the vacuum seal];
Using an element to break the labral seal and enable the pressurized fluid to flow from the peripheral compartment into the central compartment to pressurize the central compartment, wherein the pressurized fluid flows into the space between the articulating surfaces of the bone head and the bone socket, such that the pressurized fluid directly contacts and bears against the articulating surfaces of the bone head and bone socket with sufficient force to move the bone head away from the bone socket by a distance large enough to receive a surgical tool without requiring the element to enter the central compartment to move the bone head away from the bone socket [para.109, wherein at least a portion of introducer 4010, i.e. distal tip, defining an element, is advanced along the contour of the femoral neck under the labrum L until the seal between the labrum and head is broken, and directs the pressurized fluid enters the central compartment to break the vacuum seal and move the bone head from the bone socket a distance, at least due to the lack of the pulling force created by the vacuum seal upon breaking the seal, 
Claims 57 – 61 and 70 – 72, Boudreault discloses the limitations of claim 52, as above, and further, Boudreault discloses (claim 57) advancing a balloon catheter having a balloon into the space created between the bone head and the bone socket and inflating the balloon so as to further displace the bone head from the bone socket [para.109, wherein balloon 4014 and 4012 being advanced into the created space, Fig.9H, and inflated therein, Fig.9I]; (claim 58) applying external traction to a location remote from the joint so as to further displace the bone head from the bone socket [para.8, wherein force being applied to the foot, while pelvis is constrained by a post]; (claim 59) wherein external traction is applied to the leg [para.8, wherein the force is applied to the foot while the pelvis being constrained]; (claims 60 – 61) wherein the pressurized fluid comprises a liquid being saline [paras.108-109]; (claim 70) wherein the elongated hollow (claim 71) wherein the space created between the bone head and the bone socket is sufficient to perform a therapeutic procedure [abstract]; (claim 72) wherein the elongated hollow structure is flexible [paras.31 and 108]. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62 – 64, 69 and 73 – 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudreault et al. (US Pub. 2009/0312807 A1).
Claims 62 – 64, Boudreault discloses the limitations of claims 52 and 60, as above.
Boudreault does not explicitly disclose wherein the injected fluid being water or gas comprising air.
Boudreault teaches that other fluids may be used for dilation / distraction including gaseous fluids [para.102].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Boudreault, and select any of the alternative know fluid / gas, such as water, gas or air to be injected into the joint for distraction. One would have been motivated to do so in order to facilitate distending the joint and the capsule of the joint for performing a diagnostic or therapeutic or other procedure on the joint [paras.5 and 29]. Furthermore, since Applicant’s own disclosure refers to that any of the known fluids (e.g. saline, water, gas and air, etc.) can be used for performing the same function, thereby rendering the 
Claim 69, Boudreault discloses the limitations of claim 52, as above.
Boudreault does not explicitly disclose wherein the elongated hollow structure comprises metal.
Boudreault teaches that the use of metal in construction enhances the stiffness of the device during insertion [para.109], and further discloses metal and polymer are alternative materials [para. 147].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct at least a portion of the elongate structure to have metal, being a material known in the art used for constructing surgical instruments, in order to enhance the stiffness of at least a portion of the elongated structure during insertion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 73 – 75, 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of embodiments of Boudreault, and substitute the balloon catheter (3908) and the two balloons of different dimensions (3906a & 3906b) of the embodiment of [Figs.5] for the balloon catheter and balloon (4012 and 4014) of the embodiment of [Figs.9]. One would have been motivated to use two balloons of different dimensions instead of single balloon in order to facilitate in the placement of the balloons within the joint as desired, allow the user to apply a reasonable amount of pressure to the joint to facilitate distracting the joint to a desired distance, and form an unobstructed access to the joint [para.104].
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL S HANNA/Primary Examiner, Art Unit 3775